Citation Nr: 0412564	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for residuals of an 
umbilical hernia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964, from May 1965 to May 1968, from May 1969 to March 1976, 
from January 1977 to January 1979, and from June 1981 to June 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied the claims for 
service connection for back and skin disabilities and 
residuals of an umbilical hernia. 

Besides the issues listed above, the issues of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and tinnitus were developed for appellate review following 
the April 1999 rating decision.  By rating action of March 
2003, the RO granted service connection for PTSD and 
tinnitus.  Accordingly, these issues are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REMAND

The Board finds that additional medical opinion evidence is 
required to determine whether the veteran has a back 
disability, skin disability, or any residual of an umbilical 
hernia that is related to his military service.  

Regarding the veteran's back disability, a VA examination is 
necessary to reconcile the incongruities of record as there 
is conflicting evidence regarding the onset of any back 
disability the veteran may have.  For example, when examined 
by VA in November 2002, the examiner, in an addendum to the 
examination, entered a diagnosis of periodic lumbar strain, 
caused from an acute injury that was not thought to be 
related to service.  However, it appears that, in forming 
this opinion, the examiner did not review the claims file, 
but instead relied on the veteran's own self-reported 
history.  Consequently, the veteran should be afforded an 
examination in order to determine the relationship to 
military service of any currently diagnosed back disability.  
The examiner should be given the claims file to review.  (A 
review of the service medical records reveals that the 
veteran was seen on numerous occasions for complaints of back 
pain and the diagnoses included, but were not limited to, 
left scoliosis, sciatica and low back pain.)  

Concerning the veteran's skin disability, a review of the 
service medical records reveals that, during the veteran's 
first period of active service, in January 1964, he was seen 
in the dermatology clinic and gave a history of having had 
pitting skin with recurrent furunculous for the previous 
eight years.  At that time, a provisional diagnosis of 
furunculous, pitting skin of the face and neck was recorded 
by the examining physician.  The remainder of the service 
medical records are replete with diagnoses with respect to 
the veteran's skin, to include but not limited to, 
furunculous, dermatitis, and tinea pedis.  While post-service 
VA and private treatment reports, dated from April 1965 to 
July 2003, reflect diagnoses of fungal dermatitis and 
psoriasis, the veteran has not been afforded a VA examination 
to determine whether any current skin disability is 
etiologically related to clinical findings reported during 
service.  (The RO found in its adjudication of this issue 
that a skin disability pre-existed the veteran's periods of 
military service; however, the Board notes that a March 1960 
examination report shows that the veteran's skin was 
considered normal prior to service entry.  VAOPGCPREC 3-2003 
(July 16, 2003) (in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the disease existed before acceptance and enrollment, and 
clear and unmistakable evidence that such disease was not 
aggravated by such service).)  Thus, prior to final appellate 
review of the veteran's claim of service connection for a 
skin disability, he should be afforded a VA examination that 
takes into account the entire record, including the veteran's 
service medical records.  

With regard to the claim of service connection for residuals 
of an umbilical hernia, the available medical evidence does 
not resolve the question of whether there is a current 
disability.  When examined by VA in October 1998, the veteran 
reported that he had a surgical repair of an umbilical 
hernia.  Upon physical evaluation, there was a scar which was 
noted to have been six centimeters in length over the 
umbilical area.  At the close of the examination, a diagnosis 
of status-post umbilical hernia repair, asymptomatic, was 
recorded by the examining physician.  When examined by VA in 
November 2002, it was again noted that the veteran had 
undergone surgical repair of his umbilical hernia; however a 
scar was not specifically noted upon physical evaluation.  
Thus, it is not clear whether the veteran now experiences any 
residual disability.  In addition, the issue of the origin of 
the hernia raises a medical question that cannot be resolved 
by the Board's speculation.  Thus, the Board must obtain 
additional medical evidence to provide a basis for decision 
prior to final appellate review of the veteran's claim of 
service connection for residuals of an umbilical hernia. 

It was noted that the veteran was in receipt of Social 
Security Administration (SSA) disability at the time of his 
November 2002 post-traumatic stress disorder examination.  In 
order to ensure that his claims are adjudicated on the basis 
of a complete evidentiary record, the SSA award letter and 
associated evidence should be obtained. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Such evidence may be 
relevant to the veteran's claims on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for back and skin disabilities and any 
residual of an umbilical hernia.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
back disability.  The claims files, along 
with all additional evidence obtained 
pursuant to the instructions above, as 
well as a copy of this remand, should be 
made available to the examiner for 
review.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed back 
disability(ies) originated in, or is 
(are) otherwise traceable to, military 
service.  If it is determined that the 
veteran does not have a back disability 
due to military service, the examiner 
should expressly say so and provide 
detailed reasons for such an opinion.  
The rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should specifically comment on 
the veteran's service medical records, as 
well as the November 2002 VA examiner's 
opinion.

4.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatology examination to 
determine the nature and etiology of any 
skin disability found on examination.  
The claims files, along with all 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed skin disability(ies) 
originated in, or is (are) otherwise 
traceable to, military service.   

The examiner should specifically indicate 
if the veteran clearly and unmistakably 
had skin disability(ies) prior to 
service.  If it is determined that any 
pre-existing skin disability underwent a 
worsening during service, the examiner 
should indicate whether the evidence 
clearly and unmistakably shows that such 
worsening was the result of natural 
progression of the skin disability(ies).  
Any such disability should be clearly 
diagnosed.  If it is determined that the 
veteran does not have a skin disability 
due to military service, the examiner 
should expressly say so and provide 
detailed reasons for such an opinion. The 
rationale for all opinions should be 
explained in detail.  

5.  Then, the RO should schedule the 
veteran for an examination to determine 
whether the veteran currently has any 
ascertainable disability resulting from 
an umbilical hernia repair.  The claims 
files, to include all evidence added to 
the record in accordance with paragraph 
1, above, should be made available to the 
examining physician.  The examining 
physician should be asked to respond to 
the following items:

(a)	 Does the veteran currently have any 
ascertainable disability resulting 
from his umbilical hernia, or from the 
surgical repair of his umbilical 
hernia? If so, describe the 
manifestations of disability as 
precisely as possible; 

(b)	 Based on review of the entire 
record, what is the most likely cause 
of the umbilical hernia and when was 
the onset of the umbilical hernia?;

(c)  If, in the opinion of the examining 
physician, the onset of the hernia was 
before service, with what degree of 
certainty do established medical 
principles support the finding that the 
onset was before service?;

(d)  If, in the opinion of the examining 
physician, the onset of the hernia was 
before service, did the umbilical hernia 
increase in severity during service?  Is 
the umbilical hernia a congenital or 
developmental defect?  Is there clear and 
unmistakable evidence that any pre-
existing hernia did not undergo a 
worsening during service?

6.  After the above development, the RO 
should review the claims files and ensure 
that all of the foregoing development 
actions have been conducted.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the medical opinion evidence does not 
respond to the questions set forth above, 
the report(s) must be returned to the 
examiner for corrective action.  See 38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

7.  The RO must review the claims file 
and ensure that all remaining 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) are completed.  
Thereafter, the RO should re-adjudicate 
the veteran's claims.

8.  If any benefit sought remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and the opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusions warranted in this case.  No 
action is required by the veteran until contacted by the RO; 
however, he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

